

RESCISSION OF STOCK PURCHASE AGREEMENT
 
RESCISSION OF STOCK PURCHASE AGREEMENT, dated as of August 12, 2005 (the
"Original Agreement"), between Titan Global Holdings, Inc. (f/k/a Ventures
National Incorporated), a corporation existing under the laws of the State of
Utah (the "Purchaser"), and Farwell Equity Partners LLC, a Delaware limited
liability company (the "Seller").
 
WITNESSETH:


WHEREAS, the Purchaser and the Seller entered into the Original Agreement on
August 12, 2005 ("Original Closing Date"), pursuant to which the Seller sold
1,000 shares of common stock, par value $0.01 (the "Shares"), of Oblio Telecom,
Inc., a corporation existing under the laws of the State of Delaware, in
exchange for 66,000,000 shares of common stock, par value $.001 par value of the
Purchaser;
 
WHEREAS, due to mutual mistake concerning the effect arising from the Original
Agreement and the underlying transaction, the Seller,and the Purchaser wish to
rescind the Original Agreement, retroactive nunc pro tuns, and effective as of
the Original Closing Date;
 
WHEREAS, the parties wish to be restored to the status quo ante and the relative
positions that they would have occupied had no contract been made;
 
WHEREAS, the parties wish to achieve this restoration within the taxable year of
the transaction;
 
WHEREAS, because the Seller does not wish to work a hardship on the shareholders
of the Purchaser whom have contemplated that Purchaser has and will own 1,000
shares of Oblio Telecom, Inc.,
 
NOW, THEREFORE, in consideration of these recitals, the Original Agreement is
hereby rescinded and abrogated. This Rescission shall be effected, on or before
December 31, 2005, as follows:
 
1. Seller shall return to Purchaser the subject 66,000,000 shares of Purchaser,


2.Purchaser shall return to Seller the subject 1,000 shares of Oblio Telecom,
Inc.;
 
3. Seller shall make, for no consideration, a capital contribution to Purchaser
of the subject 1,000 shares of Oblio Telecom, Inc;
 
4. The stock return and capital contribution reflected in 2. and 3. above may
occur constructively.
 
 
 

--------------------------------------------------------------------------------

 

Further Assurances.
 
The Seller and the Purchaser each agree to execute and deliver timely such other
documents or agreements and to take such other action as may be reasonably
necessary or desirable for the implementation of this Rescission and the
consummation of the transactions contemplated hereby.
 
Submission to Jurisdiction; Consent to Service of Process.
 
The parties hereto hereby irrevocably submit to the non-exclusive jurisdiction
of any federal or state court located within the State of Delaware over any
dispute arising out of or relating to this Rescission or any of the transactions
contemplated hereby and each party hereby irrevocably agrees that all claims in
respect of such dispute or any suit, action, or proceeding related thereto may
be heard and determined in such courts. The parties hereby irrevocably waive, to
the fullest extent permitted by applicable Law, any objection that they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.
Each of the parties hereto agrees that a judgment in any such dispute may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. 


Entire Agreement; Amendments and Waivers.


This Rescission (including the schedules and exhibits hereto) represents the
entire understanding and agreement among the parties hereto with respect to the
subject matter hereof and can be amended, supplemented or changed, and any
provision hereof can be waived, only by written instrument making specific
reference to this Rescission signed by the party against whom enforcement of any
such amendment, supplement, modification or waiver is sought. No action taken
pursuant to this Rescission, including without limitation, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representation, warranty, covenant, or
agreement contained herein. The waiver by any party hereto of a breach of any
provision of this Rescission shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power, or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.
 
Governing Law.
 
This Rescission shall be governed by and construed in accordance with the laws
of the State of Delaware.


Severability.


If any provision of this Rescission is invalid or unenforceable, the balance of
this Rescission shall remain in effect.
 
 
2

--------------------------------------------------------------------------------

 
 
Binding Effect; Assignment.


This Rescission shall be binding upon and inure to the benefit of the parties
and their respective successors and permitted assigns. Nothing in this
Rescission shall create or be deemed to create any third party beneficiary
rights in any person or entity not a party to this Rescission except as provided
below. No assignment of this Rescission or of any rights or obligations
hereunder may be made by either the Seller or the Purchaser (by operation of law
or otherwise) without the prior written consent of the other parties hereto and
any attempted assignment without the required consents shall be void.

        TITAN GLOBAL HOLDINGS, INC.  
   
   
  Date: 12/30/05 By:   /s/ David Marks,  

--------------------------------------------------------------------------------

 David Marks   Chairman 

        FARWELL EQUITY PARTNERS LLC.  
   
   
  Date: 12/30/05 By:   /s/ David Marks,  

--------------------------------------------------------------------------------

David Marks,   Managing Member

 
 
3

--------------------------------------------------------------------------------

 
 